Citation Nr: 1206873	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for herniated nucleus pulposa, to include as secondary to service-connected degenerative arthritis of the lumbosacral and thoracic spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim.  

The claim was mostly recently remanded by the Board in October 2011 in order for the RO/Appeals Management Center (AMC) to schedule the Veteran for a VA examination.  The actions directed by the Board have been substantially complied with.  

The Board also remanded a claim for service connection for hypertension in October 2011.  Service connection for hypertension was subsequently granted by the AMC in a December 2011 rating decision.  In light of the foregoing, that issue is no longer before the Board for appellate review.  

The Veteran submitted a statement in support of claim that was received at the AMC in December 2011, after the issuance of the December 2011 supplemental statement of the case (SSOC).  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  Review of the evidence submitted reveals that the assertions raised by the Veteran are redundant.  Based on the foregoing, the Board finds that the evidence submitted is cumulative of that of record and already considered by the RO.  For this reason, the evidence need not be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2011).

The Veteran appears to be claiming that his service-connected shoulder disabilities have increased in severity.  See statement in support of claim dated December 2011.  These issues have not been adjudicated by the AOJ and the Board does not have jurisdiction over them.  Therefore, they are referred to the AOJ for appropriate action.  

The Board also notes that the Veteran has been diagnosed with ischemic heart disease.  Although some service personnel records are of record, it is unclear whether these records cover his entire period of active duty.  As it is conceivable that the Veteran could have had service in the Republic of Vietnam during the time frame in which he would have presumed to have been exposed to herbicide agents, the Board also refers this issue to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's herniated nucleus pulposa was not incurred in service and is not proximately due to or the result of the Veteran's service-connected degenerative arthritis of the lumbosacral and thoracic spine.


CONCLUSION OF LAW

The criteria for service connection for herniated nucleus pulposa, to include as secondary to the service-connected degenerative arthritis of the lumbosacral and thoracic spine, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2011).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for herniated nucleus pulposa.  He asserts that his service-connected degenerative arthritis of the lumbosacral and thoracic spine has worsened and spread to the inguinal area on both sides of his pelvis.  See notice of disagreement received January 2006; statement in support of claim received April 2007; April 2007 VA Form 9.  In more recent statements, he asserts that his claim has always been for entitlement to service connection for arthritis of the upper back and pelvic area, to include as secondary to service-connected degenerative arthritis of the lumbosacral and thoracic spine.  See statements in support of claim dated June 2011 and December 2011.  

At this juncture, the Board notes that the "upper back" encompasses the thoracic spine and that "pelvic area" encompasses the hips; that service connection for the thoracic spine (in conjunction with the lumbosacral spine) has already been established; that service connection for right hip arthritis has been denied; and that to the extent the Veteran implicates his shoulders when he claims arthritis of his "upper back," service connection for arthritis of the bilateral shoulders has already been established.  

The Veteran's service treatment records reveal that an x-ray taken January 1992 contained an impression of bilateral symmetric sclerosis of the sacroiliac joints.  The Veteran was seen in April 1993 with complaint of pain in the right sacroiliac joint since January 1982, without history of trauma.  An x-ray was ordered, which contained an impression of mild degenerative changes of the lumbosacral spine and probable osteophytosis about the superior sacroiliac joints bilaterally.  In May 1993, the Veteran was seen for follow-up because of right sacroiliac pain and was assessed with osteoarthritis of the sacroiliac joints and L5.  See radiographic reports and health records.  The service treatment records are devoid of reference to complaint of, or treatment for, herniated nucleus pulposa.  At the time of his retirement examination, the Veteran reported arthritis, rheumatism or bursitis and recurrent back pain; clinical evaluation of his spine was normal but the examiner noted arthritis in his lower back since 1988 without treatment.  See June 1993 reports of medical examination and history.  

Post-service medical evidence of record reveals that the Veteran underwent a thoracic spine x-ray in May 1998, status post motor vehicle accident.  In pertinent part, the thoracic spine showed no evidence of fracture or dislocation, there were regions of calcification of the anterior longitudinal ligament, and there was mild degenerative disc disease.  See radiologic examination report from Brooke Army Medical Center.  

A May 2000 x-ray of the Veteran's lumbar spine due to a history of low back pain with radiation contained an impression of facet hypertrophy at the L4-L5 level.  A May 2000 magnetic resonance imaging (MRI) of the lumbar spine contained an impression of large right paracentral disc extrusion with superior extension approximately 2 cm. above the level of the disc space itself and significant mass effect on the right L5 and S1 roots; degenerative facet changes at this level; other levels unremarkable.  Id.  

The Veteran was seen at South Texas Orthopaedic and Spinal Surgery Associates (South Texas) in June 2000 following a May 2000 injury at work.  More specifically, he reported lifting boxes and developing midline lower back pain.  It was noted that an MRI had been obtained and the Veteran had been referred to them.  Following physical examination and review of diagnostic studies, to include x-ray and MRI, the impression was L5-S1 HNP on the right that extends caudally with a resulting right L5 radiculopathy.  

Other post-service treatment records also document that the Veteran injured his back while at work.  See e.g., September 2000 progress note from Wellmed Medical Management (herniated L4/5 earlier this year at his new job while lifting); October 2000 health record from Brooke Army Medical Center (hurt back while at work; herniated nucleus pulposus May 2000).

The Veteran returned for follow-up at South Texas in December 2000 and the physician recommended another lumbar MRI to see if the disc fragment had absorbed.  A January 2001 lumbar spine MRI contained a conclusion of broad central protrusion, L5-S1; and minimal bulges L4-L5 and L2-L3.  The diagnosis was herniated nucleus pulposus L5-S1.  See record from Huebner Imaging Center.  On follow-up that same month at South Texas, it was noted that the extruded portion was much smaller than it was on the initial MRI eight months prior.  

The Veteran underwent a VA spine examination in October 2005, at which time his claims folder was reviewed.  The examiner noted an examination of the lower back in April 1993 where they also took lumbosacral x-rays.  In pertinent part, the Veteran reported that he began working for an airport contractor in June 1999 and had a history of injuring his lower back while lifting at work.  This was a Texas Workers' Compensation injury and he was treated by the company doctor and returned to light duty.  He did not miss any work due to this injury.  Following a detailed medical history, physical examination, and examination of diagnostic and clinical testing, the Veteran was diagnosed with sacroiliac joint arthritis, spondylolisthesis of L5-S1 with no instability, and central disc protrusion of L5-S1 with no clinical evidence of any radiculopathy.  

The RO posed the following two questions to the VA examiner: whether or not the Veteran's lumbar spine herniated nucleus and radiculopathy of the right lower extremity shown on April 15, 2000 in Wellmed reports is secondary to arthritis of the lumbar spine or radiculopathy shown in service; and whether it was possible the injury sustained when the Veteran pulled his back while lifting resulted because of the decreased fitness due to arthritis in the lower back.  In answering these questions, the examiner reported that it was his opinion that the Veteran's herniated nucleus at L5 and S1 with radiculopathy is related to the lifting injury he had in 1999 while he was working for the airport contractor after his retirement in 1994, and not secondary to the arthritis of the lumbar spine or radiculopathy shown in service.  It was his opinion that the sacroiliac arthritis is not related to his herniation of the disc at L5 and S1 and there was no indication that the decreased fitness due to arthritis caused this injury.  

A December 2005 x-ray of the Veteran's bilateral hips contained an impression of degenerative changes of the bilateral hips and sacroiliac joints.  See health record from Brooke Army Medical Center.  

The Board found that the October 2005 examination was inadequate because the examiner did not provide a rationale for the opinions rendered and did not provide an opinion was to whether the service-connected arthritis of the spine aggravated the herniated nucleus pulposa.  The claim was remanded in order to obtain another examination.  See November 2009 Board decision.  

Pursuant to the Board remand, the Veteran underwent a VA spine examination in November 2011, at which time his claims folder was reviewed.  Three diagnoses pertinent to the thoracolumbar spine were provided at the outset, to include sacroilitis (diagnosed December 2005); degeneration of intervertebral disc (diagnosed May 2000); and herniated nucleus pulposus (diagnosed May 2000).  The Veteran reported chronic lower back and hip pain while on active duty, now with dull to sharp lower back and pelvis pain with stiffness.  A very detailed physical examination was conducted and the examiner reported that imaging studies of the thoracolumbar spine had been performed and documented arthritis, but no vertebral fracture.  The examiner specifically noted a January 2002 MRI that contained an impression of degenerating disc with broad based disc protrusion at L5-S1 level with some encroachment on the corresponding right lateral recess and hip x-rays dated December 2005 that contained an impression of degenerative changes of the bilateral hips and sacroiliac joints.  

It was the examiner's opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale employed by the examiner was that after careful review of the claims folder and the physical examination conducted that day, he agreed with the October 2005 VA examiner that the herniated nucleus pulposa was related to the lifting injury he had in 1999 while working at the airport.  The examiner also stated that the Veteran's sacroiliac joint arthritis is not related to disc herniation at L5 and S1; therefore, "it is at least as likely as not that any current herniated nucleus pulposa has been worsened by the Veteran's service-connected degenerative arthritis of the lumbosacral and thoracic spine as these are two separate diseases that are not causally related."  The examiner went on to say that since the Veteran's herniated nucleus pulposa was not aggravated by his degenerative arthritis of the lumbosacral and thoracic spine, it was not necessary to estimate the approximate baseline level of severity of the herniated nucleus pulposa before the claimed onset of aggravation.  

At this juncture, the Board acknowledges that the November 2011 VA examiner stated that "it is at least as likely as not" that any current herniated nucleus pulposa has been worsened by the Veteran's service-connected degenerative arthritis of the lumbosacral and thoracic spine.  Although on first glance it appears the VA examiner was providing a positive opinion linking these two conditions, upon further reading, it is clear that he was not.  This is so because before making this statement, the VA examiner clearly stated that the Veteran's sacroiliac joint arthritis is not related to disc herniation at L5 and S1; he also clearly stated after making this statement that these are two separate diseases that are not causally related.  In other words, the statements preceding and following the examiner's statement that "it is at least as likely as not" that any current herniated nucleus pulposa has been worsened by the Veteran's service-connected degenerative arthritis of the lumbosacral and thoracic spine make clear that the VA examiner intended to provide an opinion against finding an etiological relationship between the two.  

The evidence of record does not support the claim for service connection for herniated nucleus pulposa on a direct basis.  As an initial matter, an in-service x-ray dated April 1993 contained an impression of mild degenerative changes of the lumbosacral spine and probable osteophytosis about the superior sacroiliac joints bilaterally, but made no mention of herniated nucleus pulposa.  Nor was there any evidence of a herniated nucleus pulposa at the time of a May 1998 thoracic spine x-ray, which was taken approximately four years after the Veteran's discharge from active duty.  In fact, there was no evidence of a herniated nucleus pulposa until May 2000, when a lumbar spine x-ray showed facet hypertrophy at the L4-L5 level and a lumbar spine MRI showed a large right paracentral disc extrusion with superior extension approximately 2 cm. above the level of the disc space itself and significant mass effect on the right L5 and S1 roots.  These imaging reports were generated following the Veteran's work injury.  In addition to the foregoing, the November 2011 VA examiner determined that the herniated nucleus pulposa was related to the lifting injury the Veteran sustained in 1999 while working at the airport.  

The Board acknowledges that it appears the injury the Veteran sustained at work occurred in 2000, not 1999 as referenced by the VA examiner.  The exact date of the injury, however, is irrelevant.  What is relevant is the fact that the injury took place after service and that the injury is responsible for the herniated nucleus pulposa.  In light of the foregoing, and in the absence of any evidence to suggest that herniated nucleus pulposa was incurred in service or is etiologically related to an injury in service, service connection on a direct basis is not warranted and the claim must be denied.  38 C.F.R. § 3.303.  

Service connection is also not warranted for herniated nucleus pulposa on a secondary basis.  As noted above, the November 2011 VA examiner clearly stated that the Veteran's sacroiliac joint arthritis is not related to disc herniation at L5 and S1.  He further explained that the degenerative arthritis of the lumbosacral and thoracic spine/sacroiliac joint arthritis is a separate disease from herniated nucleus pulposa/disc herniation at L5 and S1 such that there is no causal relationship between the two.  These statements are against a finding that the Veteran's herniated nucleus pulposa is proximately due to his service-connected degenerative arthritis of the lumbosacral and thoracic spine.  They are also against a finding that the Veteran's service-connected degenerative arthritis of the lumbosacral and thoracic spine aggravated his herniated nucleus pulposa as the examiner specifically noted that these are two separate diseases that are not causally related and specifically said the herniated nucleus pulposa was not aggravated by the degenerative arthritis of the lumbosacral and thoracic spine.  In light of the foregoing, and in the absence of any evidence to suggest that herniated nucleus pulposa is proximately due to his service-connected degenerative arthritis of the lumbosacral and thoracic spine, service connection on a secondary basis is not warranted and the claim must be denied.  38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in letters dated February 2005 and March 2006 and the claim was readjudicated in an August 2007 SSOC.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and the RO/AMC substantially complied with the Board's November 2009 remand by scheduling an appropriate VA examination in connection with the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for herniated nucleus pulposa, to include as secondary to service-connected degenerative arthritis of the lumbosacral and thoracic spine, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


